The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 27, 2014

                                     No. 04-14-00261-CR

                                   Darrick Davon OLIVER,
                                           Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR1844
                           Honorable Ray Olivarri, Judge Presiding


                                        ORDER
       Appellant’s court-appointed attorney filed the appellant’s brief in this appeal on August
19, 2014. On August 26, 2014, appellant filed a pro se motion requesting that his court-
appointed attorney be dismissed and that new appellate counsel be appointed. “A criminal
defendant is not entitled to appointed counsel of choice.” Dunn v. State, 819 S.W.2d 510 520
(Tex. Crim. App. 1991). Accordingly, the motion is DENIED.


                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court